PER CURIAM.
In these consolidated appeals, Arthur O. Armstrong seeks to appeal the district court’s orders denying leave to file a complaint and denying reconsideration of the order denying leave to file a complaint. We have reviewed the record and the district court orders and find no reversible error. Accordingly, we find the appeals frivolous and affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in *268the materials before the court and argument would not aid the decisional process.

AFFIRMED.